Name: 2007/347/EC: Commission Decision of 16 May 2007 amending Decision 2004/416/EC on temporary emergency measures in respect of certain citrus fruits originating in Argentina or Brazil (notified under document number C(2007) 2089)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  America;  international trade;  environmental policy;  agricultural policy;  plant product
 Date Published: 2007-05-22

 22.5.2007 EN Official Journal of the European Union L 130/46 COMMISSION DECISION of 16 May 2007 amending Decision 2004/416/EC on temporary emergency measures in respect of certain citrus fruits originating in Argentina or Brazil (notified under document number C(2007) 2089) (2007/347/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular Article 16(3) thereof, Whereas: (1) Commission Decision 2004/416/EC (2) laid down temporary emergency measures aimed at providing strengthened prevention of the entry of harmful organisms, and in particular of Guignardia citricarpa Kiely and Xanthomonas campestris in respect of fruits of Citrus L., Fortunella Swingle, Poncirus Raf., and their hybrids, originating in Argentina or Brazil. (2) On the basis of the assessment by the Food and Veterinary Office in 2004 and 2005 in Argentina and Brazil, information from detailed technical reports on the results of plant health checks carried out in 2004, 2005 and 2006 by Member States on those citrus fruits imported from Argentina and Brazil and additional information provided by Argentina in 2006 and 2007 on the traceability system and the official operators register established in Argentina in the citrus fruits exporting sector, it has become apparent that the temporary emergency measures are no longer necessary in respect of Argentina. (3) The effect of the temporary emergency measures concerned was evaluated by the Standing Committee on Plant Health on several occasions during 2005, 2006 and 2007. It was recommended that the temporary emergency measures should no longer apply to citrus fruits originating in Argentina, but should, however, remain in force in respect of those citrus fruits originating in Brazil. (4) Decision 2004/416/EC should, therefore, be amended accordingly. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2004/416/EC is amended as follows: 1. in the title, the words Argentina or are deleted; 2. in Article 1, the words Argentina or are deleted. 3. Article 2 is replaced by the following: Without prejudice to the provisions of Commission Directive 94/3/EC (3), each Member State importing citrus fruits originating in Brazil shall provide the Commission and the other Member States, by 31 December 2007 at the latest, with a detailed technical report on the results of plant health checks carried out on those fruits in accordance with Article 13(1) of Directive 2000/29/EC between 1 May and 30 November 2007. 4. in Article 3, 2004 is replaced by 2007; 5. Article 4 is deleted; 6. in Article 5, 2005 is replaced by 2008; 7. the Annex is amended as follows: (a) in points 1 and 2, the words Argentina or are deleted; (b) in point 3, the words Argentina or Brazil respectively are replaced by Brazil. Article 2 This Decision is addressed to the Member States. Done at Brussels, 16 May 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. Directive as last amended by Commission Directive 2006/35/EC (OJ L 88, 25.3.2006, p. 9). (2) OJ L 151, 30.4.2004, p. 76, corrected by OJ L 208, 10.6.2004, p. 68. (3) OJ L 32, 5.2.1994, p. 37.;